  TRULINCS 96627038 - GORDON, ANDREW S - Unit: BUF-W-A                                 ISV lOiiVPib
                                          %


  FROM: 96627038-
  TO:
  SUBJECT: Judge Saris
  DATE: 04/08/2019 11:33:05 AM

  April 8. 2019

  Judge Saris,

  On 4/4 Barry left Butner, LSCI. Barry is a 74 year-old curmudgeon with COPD (Chronic Obstructive Pulmonary Disease).
  Barry is bound to a wheelchair. For about five months i was his ICP (Inmate Care Provider), i took him to meals. I transported
  him to the health services unit. I filled his oxygen tank, i helped to dean his room. I placed Barry's needs
  ahead of my own. IJearned to empathize with his condition. I believe that I became a better person. During my marriage I put
  my needs ahead of my now ex-wife's and my son's. I realize that I was selfish. When I was home my son was a high honors
  student. Within a couple of years he was diagnosed with PTSD. He dropped out of highschool to attend an "alternative school."
- Every-day ITiva^with regret-thatmyLactiona haveJiurt him. In addition to caring for Barry, I have taken seven courses at Butner.
  Further, i have taught two classes. I am enrolled in an Anger Management Class. I have acted as aTeferee forbaskelball
  games (not a good idea...basketball referees are not appreciated). I have tried to use my time productively at the facility.

  I understand that my actions were harmful to society. The justice system separates those people who display maladaptive
  behavior from other citizens. I think that culling out undesirables from the population is a short-term fix. A long-term solution
  wouid be to answer the question "How can the system change undesirables into law abiding people?" To accomplish that task i
  think that the criminai justice system shouid explore short(er) sentences with mandatory behavior treatment programs. The
  offender would be required to pay for the treatment. The money would be deducted from the person's wages. Ifyou can change
  the person's thinking then you will see improved behavior that will lead to a lower rate of recidivism. The individual is better off
  and society benefits from the change in that person's conduct. At present, the prison system imposes a significantfinancial
  drain on society. I estimate that each federal prisoner costs about $40,000 a year. Further, the inmate's loss of wages reduces
  tax dollars to pay for programs like Social Security. The longer a person is in prison the greater the diminishment of his/her
  skilis and the ability to produce an income. To conclude, incarceration removes the person from society but itdoes not solve the
  problem.

  I would be grateful ifthe Pubiic Safety Factor could be removed from my record. I would appreciate if I could reduce time to
  serve in prison in exchange for more years of supervised reiease. Thank you for your consideration.

  Regards,

  Andrew Gordo
  96627038
  Butner LSCI
  PO Roy 999
  Butner, NO 27509
